
	
		I
		111th CONGRESS
		1st Session
		H. R. 4172
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2009
			Mr. Carter (for
			 himself, Mr. Westmoreland, and
			 Mr. Burgess) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To provide the same penalty rate for taxpayers who
		  voluntarily disclose unreported income from offshore accounts as was afforded
		  Timothy Geithner with respect to his failure to pay self-employment taxes with
		  respect to his compensation from the International Monetary
		  Fund.
	
	
		1.Zero penalty rate for
			 offshore voluntary disclosure programThe penalty assessed under the Internal
			 Revenue Service special voluntary disclosure program for unreported income from
			 hidden offshore accounts shall not exceed the penalty imposed with respect to
			 Timothy Geithner’s failure to pay the tax imposed under section 1401 of the
			 Internal Revenue Code of 1986 on his gross income derived from employment with
			 the International Monetary Fund.
		
